Matter of Dong-Won Lee (2021 NY Slip Op 07312)





Matter of Dong-Won Lee


2021 NY Slip Op 07312


Decided on December 22, 2021


Appellate Division, Second Department


Per Curiam.


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 22, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

HECTOR D. LASALLE, P.J.
WILLIAM F. MASTRO
REINALDO E. RIVERA
MARK C. DILLON
PAUL WOOTEN, JJ.


2021-05428	 

[*1]In the Matter of Dong-Won Lee, an attorney and counselor-at-law. Grievance Committee for the Second, Eleventh, and Thirteenth Judicial Districts, petitioner; Dong-Won Lee, respondent. (Attorney Registration No. 5330402)

DISCIPLINARY PROCEEDING instituted by the Grievance Committee for the Second, Eleventh, and Thirteenth Judicial Districts. The respondent was admitted to the Bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on May 20, 2015.

Diana Maxfield Kearse, Brooklyn, NY (David W. Chandler of counsel), for petitioner.


PER CURIAM.


OPINION & ORDER
On July 27, 2021, the Grievance Committee for the Second, Eleventh, and Thirteenth Judicial Districts served the respondent with a notice of petition and a verified petition, dated July 27, 2021, and July 23, 2021, respectively, upon consent by email and by mail to an address designated by the respondent in the Republic of Korea, and duly filed those papers with this Court together with an affidavit of service.
The petition contains three charges of professional misconduct, alleging that the respondent misrepresented the status of a case to his client and presented that client with falsified communications and documentation in violation of rules 8.4(c) and 8.4(h) of the Rules of Professional Conduct (22 NYCRR 1200.00) (charges one and three), and neglected a legal matter entrusted to him in violation of rule 1.3(b) of the Rules of Professional Conduct (22 NYCRR 1200.00) (charge two).
The notice of petition directed the respondent to serve and file his answer to the verified petition within 20 days after service upon him of the notice of petition and the verified petition. To date, the respondent has neither served nor filed an answer to the petition as directed, nor requested additional time in which to do so.
The Grievance Committee now moves to deem the charges against the respondent established based upon his default and to impose such discipline upon him as this Court deems appropriate. The motion papers were served upon the respondent on September 15, 2021, by email and by mail to the address designated by the respondent in the Republic of Korea. To date, the respondent has neither opposed the instant motion nor interposed any response thereto.
Accordingly, the Grievance Committee's motion to deem the charges against the [*2]respondent established based upon his default is granted, the charges in the verified petition dated July 23, 2021, are deemed established, and, effective immediately, the respondent is disbarred and his name is stricken from the roll of attorneys and counselors-at-law.
LASALLE, P.J., MASTRO, RIVERA, DILLON and WOOTEN, JJ., concur.
ORDERED that the motion of the Grievance Committee for the Second, Eleventh, and Thirteenth Judicial Districts to deem the charges in the verified petition dated July 23, 2021, established based upon the default of the respondent, Dong-Won Lee, is granted; and it is further,
ORDERED that pursuant to Judiciary Law § 90, effective immediately, the respondent, Dong-Won Lee, is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
ORDERED that the respondent, Dong-Won Lee, shall comply with the rules governing the conduct of disbarred or suspended attorneys (see  22 NYCRR 1240.15); and it is further,
ORDERED that pursuant to Judiciary Law § 90, the respondent, Dong-Won Lee, is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law; and it is further,
ORDERED that if the respondent, Dong-Won Lee, has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency, and the respondent shall certify to the same in his affidavit of compliance pursuant to 22 NYCRR 1240.15(f).
LASALLE, P.J., MASTRO, RIVERA, DILLON and WOOTEN, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court